Exhibit 10.1

[Form of Amendment to the Change in Control Agreements signed by WhiteWave with
each of Gregg L. Engles, Blaine E. McPeak and Thomas N. Zanetich]

AMENDMENT TO

THE WHITEWAVE FOODS COMPANY

CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT (this “Amendment”) is entered
into and effective as of March 11, 2014 (the “Effective Date”), by and between
The WhiteWave Foods Company, a Delaware corporation (together with its
subsidiaries, the “Company”), and Gregg L. Engles (the “Executive”).

RECITALS

WHEREAS, the Executive and the Company previously executed a Change in Control
Agreement dated May 1, 2013 and effective as of May 23, 2013 (the “CIC
Agreement”); and

WHEREAS, the Company and the Executive desire to amend the CIC Agreement, as set
forth in this Amendment, and agree that such amendment is mutually beneficial to
both parties.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing and of the Executive’s
continued at-will employment with the Company, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive, each intending to be bound hereby, agree as follows:

1. Capitalized Terms. Capitalized terms contained in this Amendment and not
otherwise defined shall have the meaning ascribed to them in the CIC Agreement.

2. Deletion of Section 2(b). As of the Effective Date, Section 2(b) of the CIC
Agreement, set forth below, is hereby deleted in its entirety:

(b) Voluntary Termination. If, at any time during the 30-day period (the “Window
Period”) beginning on the first anniversary of the Change in Control (e.g., if a
Change in Control occurs January 31, 2014, the period beginning February 1, 2015
and ending March 2, 2015; if it occurs February 18, 2014, the period beginning
February 19, 2015 and ending March 20, 2015), the Executive terminates his or
her employment with the Company for any reason, the Executive shall be entitled
to receive the same payments and benefits as set forth in Sections 2(a)(i)
through 2(a)(v) hereof, at the time specified therein. For the avoidance of
doubt, should the Executive voluntarily terminate employment other than for Good
Reasons prior to the first anniversary of the Change in Control, the Executive
shall not have any right to receive any of the benefits or payments set forth in
Section 2(a)(i) through Section 2(a)(v) hereof. The Executive may provide notice
of a voluntary termination of employment with effectiveness during the Window
Period at any time prior to the end of the Window Period, including prior to the
commencement of the Window Period.



--------------------------------------------------------------------------------

In replacement of the above language, Section 2(b) of the CIC Agreement shall
read, in its entirety, “Intentionally Omitted.” All references to Section 2(b)
within the CIC Agreement shall be deleted and not replaced.

3. Binding Effect and Assignment. This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors and permitted
assigns.

4. Ratification of the CIC Agreement. All other terms and provisions of the CIC
Agreement not expressly modified by this Amendment shall remain in full force
and effect and are hereby expressly ratified and confirmed.

5. Governing Law. The provisions of this Amendment shall be construed in
accordance of the laws of the State of Delaware, except to the extent preempted
by ERISA or other federal laws, as applicable, without reference to the
conflicts of laws provisions thereof.

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the date and year first above written.

 

The WhiteWave Foods Company

/s/ Thomas N. Zanetich

Executive Vice President, Human Resources

/s/ Gregg L. Engles

 

2